 

Exhibit 10.1

FOURTH AMENDMENT

TO

AMENDED AND RESTATED TRANSFER AND ADMINISTRATION AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED TRANSFER AND ADMINISTRATION
AGREEMENT, dated as of December 4, 2014 (this “Amendment”), is entered into by
and among (i) United Stationers Receivables, LLC, an Illinois limited liability
company (the “SPV”), (ii) United Stationers Supply Co., an Illinois corporation,
as originator (the “Originator”), (iii) United Stationers Financial Services
LLC, an Illinois limited liability company, as seller (the “Seller”) and as
Servicer, PNC Bank, National Association (“PNC Bank”), a national banking
association, as agent (the “Agent”), as a Class Agent and as an Alternate
Investor, and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch (“BTMU”),
a Japanese banking corporation acting through its New York Branch, as a Class
Agent and an Alternate Investor.

Reference is herein made to that certain Amended and Restated Transfer and
Administration Agreement, dated as of January 18, 2013 (as amended by (i) that
certain Assignment and Assumption and First Amendment to Amended and Restated
Transfer and Administration Agreement, dated as of June 14, 2013, (ii) that
certain Second Amendment to Amended and Restated Transfer and Administration
Agreement, dated as of January 23, 2014, (iii) that certain Third Amendment to
Amended and Restated Transfer and Administration Agreement, dated as of July 25,
2014, (iv) as amended hereby and (v) as the same may be further amended,
modified, supplemented, restated or replaced from time to time, the “Transfer
Agreement”), by and among the SPV, the Originator, the Seller, PNC Bank, as
Agent, as a Class Agent and as an Alternate Investor, and the financial
institutions from time to time parties thereto as Conduit Investors and
Alternate Investors. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Transfer Agreement.

WHEREAS, the parties hereto desire to amend the Transfer Agreement as set forth
below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Amendments to Transfer Agreement. Effective as of the Effective Date (as
defined below), the Transfer Agreement is hereby amended as follows:

(a) Section 1.1 of the Transfer Agreement is amended as follows:

(i)

The definition of “Commitment Termination Date” is deleted in its entirety and
the following is inserted in lieu thereof:

“Commitment Termination Date: January 18, 2018, or such later date to which the
Commitment Termination Date may be extended by the SPV, the Agent, the Class
Agents and some or all of the Alternate Investors (in their sole discretion).”

 

 

(ii)

The definition of “Facility Fee” is deleted in its entirety and the following is
inserted in lieu thereof:

“Facility Fee: (i) With respect to the PNC Bank Class, the fee payable by the
SPV to PNC Bank, the terms of which are set forth in the Fee Letter with respect
to the PNC Bank Class; and (ii) with respect to any other Class, the fee
specified in any supplement to this Agreement or the Fee Letter as the facility
fee payable by the SPV to the related Class Agent.”

(iii)

The definition of “Fee Letter” is deleted in its entirety and the following is
inserted in lieu thereof:

“Fee Letter: The letter agreement (as such may be amended or otherwise modified
from time to time) among the SPV and each Class Agent with respect to the fees
to be paid by the SPV.”

(iv)

Each of the following definitions is added in its proper alphabetical sequence:

“Sanctions Laws and Regulations: Any sanctions, prohibitions or requirements
imposed by any executive order or by any sanctions program administered by the
U.S. Department of the Treasury Office of Foreign Assets Control.”

“Volcker Rule: As defined in Section 4.1(p).”

 

 

 

 

--------------------------------------------------------------------------------

 

(b) Section 4.1(p) of the Transfer Agreement is deleted in its entirety and the
following is inserted in lieu thereof:

“(p) Not an Investment Company or Holding Company. It will be relying on an
exclusion or exemption from the definition of “investment company” under the
Investment Company Act contained in Section 3(c)(5) of the Investment Company
Act, although there may be additional exclusions or exemptions available to it.
It is structured so as not to constitute a “covered fund” for purposes of the
regulations adopted to implement Section 619 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (such statutory provision together with such
implementing regulations, the “Volcker Rule”).”

(c) Section 6.1(t) is added to the Transfer Agreement in its proper alphanumeric
sequence as follows:

“(t) Sanctions Laws and Regulations. Each of the Originator, the SPV, the Seller
and the Servicer will comply with all Sanctions Laws and Regulations, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.”

(d) Exhibit B to the Transfer Agreement is hereby replaced in its entirety with
Exhibit B attached hereto.

2. Representations and Warranties. Each of the Originator, the SPV, the Seller
and the Servicer hereby certifies that, subject to the effectiveness of this
Amendment, each of the representations and warranties set forth in the Transfer
Agreement and the other Transaction Documents is true and correct on the date
hereof, as if each representation and warranty were made on the date hereof.

3. No Default. The SPV, the Originator, the Seller and the Servicer each hereby
represent and warrant that, as of the date hereof, no Termination Event or
Potential Termination Event has occurred or is continuing.

4. Transaction Documents in Full Force and Effect As Amended. Except as
specifically amended hereby, the Transfer Agreement and the other Transaction
Documents shall remain in full force and effect. All references to the Transfer
Agreement therein and in each other Transaction Document shall be deemed to mean
the Transfer Agreement as modified hereby. The parties hereto agree to be bound
by the terms and conditions of the Transfer Agreement, as amended by this
Amendment, as though such terms and conditions were set forth herein.

5. Consent of Performance Guarantor. The Performance Guarantor hereby consents
to the amendments to the Transfer Agreement set forth in this Amendment.

6. Conditions to Effectiveness. This Amendment shall be effective as of the date
(the “Effective Date”) on which the Agent shall have received:

(a) each of the PNC Bank Renewal Fee and the BTMU Renewal Fee pursuant the Fee
Letter,

(b) counterparts of this Amendment duly executed by each of the parties hereto,
and

(c) counterparts of the Amended and Restated Fee Letter.

7. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto on the same or separate counterparts, each of which,
when so executed and delivered, shall be deemed to be an original instrument but
all of which, together, shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Transfer Agreement.

(d) Any provision in this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(e) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

 

 

[signatures appear on the following pages]

- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

UNITED STATIONERS RECEIVABLES, LLC

 

By:

 

/s/Robert J. Kelderhouse

Name:

 

Robert J. Kelderhouse

Title:

 

Vice President and Treasurer

 

UNITED STATIONERS SUPPLY CO., as

    Originator

 

By:

 

/s/Robert J. Kelderhouse

 

 

Name: Robert J. Kelderhouse

 

 

Title: Vice President and Treasurer

 

UNITED STATIONERS FINANCIAL SERVICES LLC, as Seller and as Servicer

 

By:

 

/s/Robert J. Kelderhouse

 

 

Name: Robert J. Kelderhouse

 

 

Title: Vice President and Treasurer

 

 

 



[signatures continue on the following pages]

 

--------------------------------------------------------------------------------

 

Acknowledged and consented to by:

 

UNITED STATIONERS INC., as the
    Performance Guarantor

 

By:

 

/s/Robert J. Kelderhouse

 

 

Name: Robert J. Kelderhouse

 

 

Title: Vice President and Treasurer

 

 

 



[signatures continue on the following pages]

 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as an Alternate Investor, a Class Agent and the
Agent

 

By:

 

/s/ Mark Falcione

 

 

Name: Mark Falcione

 

 

Title: Executive Vice President

 

 

 



[signatures continue on the following page]

 

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as an Alternate
Investor

 

By:

 

/s/ Mark Cambell

 

 

Name: Mark Campbell

 

 

Title: Authorized Signatory

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Class Agent

 

By:

 

/s/ Christopher Pohl

 

 

Name: Christopher Pohl

 

 

Title: Managing Director

 

 

 

[end of signatures]

--------------------------------------------------------------------------------

 

Exhibit B

Credit and Collection Policies and Practices

UNITED STATIONERS INC.

Credit Approval Policy

 

Title:

  

Credit Approval Policy for US Entities

  

Policy Number:

  

CR-01

 

 

 

 

Department:

  

Client Financial Services

  

 

  

 

 

 

 

 

Date:

  

Updated: September, 2014

  

Authorization:

  

Chief Financial Officer

 

 

Purpose:

  

This policy outlines the activities and authorities involved in extending credit
for potential customers and renewing credit for established customers.

 

 

Policy:

  

See Attachment A

 

 

Applicability:

  

This policy applies to United Stationers, Inc. Company and all of its
departments, divisions and wholly owned, majority owned or controlled
subsidiaries in the U.S.

 

 

Procedures:

  

See Attachment B

 

 

 

 

Exhibit B - 1

--------------------------------------------------------------------------------

 

Attachment A

United Stationers, Inc.

Credit Approval Policy

Policy Statement

It is the Company’s objective to maximize profitable sales. As such, the Client
Financial Services Department seeks to support sales efforts while at the same
time not exposing the Company to undue credit risk. Credit solutions will be
sought out to protect the Company against bad debt losses while enabling sales
growth. Generally speaking, credit decision makers will seek to achieve an
appropriate balance of risk and reward.

This policy establishes the following:

—

A general framework for credit decision making

—

Authorities for approval of credit lines

—

Requirements for periodic portfolio review to assist in the oversight of the
credit risk and return associated with the ongoing trade receivables portfolio

Credit Line Considerations

It is the policy of the Company to manage the credit exposure to a customer
across all business units. The credit approval authority responsible for the
customer relationship will assign a consolidated credit line and the amount to
be allocated to each individual accounts receivable platform. In addition, the
credit line must include exposure (if any) as the result of any unamortized
upfront payments made to a customer which are subject to clawback (see
description of prepaid assets in the “Accounts Receivable Deferral Policy
CR-02).

It is the Company’s policy to make informed credit decisions utilizing the best
information available. This includes but is not limited to the following:

—

Signed credit application including credit references

—

Reports from credit information services such as Dun and Bradstreet

—

The Company’s past experience in doing business with the customer.

—

Recent financial statements. Generally speaking, credit lines in excess of $200
thousand will require a consolidated balance sheet and income statement for the
most recent fiscal year for which such statements are available

—

Financial projections, if available, particularly if the customer is merging
with another.

—

Knowledge of the character of the principals of the customer, their integrity
and an assessment of their ability to execute their business plan.

—

Knowledge of the customers position in the market and their reputation

In assigning a credit line, the credit approval authority (see below) may
require additional collateral in order to be able to protect the Company while
providing the amount of credit extension required by the customer. Examples of
collateral that may be required include:

—

Letters of credit

—

Security agreements to allow for the perfection of a lien against the assets of
the customer’s business

—

Personal guarantee of the principals of the business plus spouses (if
applicable).

—

Deposit control agreement to allow the Company to take dominion over the
customer’s cash

Credit lines over $25K must be reviewed annually or more often if deemed
necessary due to changing requirements or circumstances.

Exhibit B - 2

--------------------------------------------------------------------------------

 

Credit Approval Authorities:

Credit lines are subject to the following approval levels:

 

Up to and including: $50K

  

Sr. Collection Specialist

Up to and including: $100K

  

Credit Supervisors and Analysts (MG1 or IC2)

Up to and including: $200K

  

Credit Managers and Sr. Analysts (MG2 or IC3)

Up to and including: $1.5M for unrated or speculative grade rated credits, $5M
for investment grade rated credits.

  

Sr. Credit Managers (MG2) or Director, Client Financial Services

Up to and including: $10M for unrated or speculative grade rated credits, and
$50 million for investment grade rated credits.

  

Treasurer

Over $10M for unrated or speculative grade rated credits, and over $50M for
investment grade rated credits.

  

CFO

In addition, all credit lines for buying groups with a central billing program
irrespective of dollar amount must be approved by the Vice President and
Treasurer. A central billing program is one where all invoices for purchases are
the legal responsibility of the buying group and not the member or are paid by
the member to the Company through the buying group as an intermediary.

At any time, the credit decision made by an authorized individual may be
superseded by an individual with higher credit authority.

If the customer has ratings from both Moody’s Investor Services and Standard and
Poor’s, both ratings must be investment grade in order to be considered as such
for purposes of the above matrix.

Portfolio Reviews:

Periodically, but no less than twice per year, the Credit Department will
conduct detailed portfolio reviews for each Sales Channel. Invited participants
include, but are not limited to the following:

—

Chief Executive Officer

—

Chief Financial Officer

—

SLT member(s) responsible for Sales Channel. SLT member will identify which
other team members from his/her Sales organization should attend.

—

Business Unit Finance VP (or Finance Lead) Business Unit Finance lead will
identify which other team members from Sales organization should attend

—

Treasurer

—

Director, Client Financial Services

—

Senior Credit Managers

Topics to be discussed at each portfolio review include but are not limited to
the following:

—

Business trends impacting the risk or collectability of the trade receivable
portfolio for that channel

—

Review of largest credit exposures for that channel

—

Review of largest past due exposures and/or risk accounts

—

Review of customers earning EBIT below target threshold and strategy to increase
the EBIT on account,

Interpretation: All questions regarding his policy or its interpretation should
be referred the Treasurer.

 

 

 

Exhibit B - 3

--------------------------------------------------------------------------------

 

Attachment B

Procedure:

Initial credit extension

Credit Associate receives completed and signed credit application and valid
resale certificate. Customer financial data (e.g. D&B report, credit references,
and financial statements) is obtained and analyzed. Credit Approval authority
will determine whether additional security (personal guarantee, UCC-1, or letter
of credit) may need to be obtained in order to extent credit. If risk is deemed
acceptable, credit limit is reviewed and approved by appropriate level of
management.

Annual credit line review

Customers with credit limits of $25k or greater are reviewed at least annually,
or as deemed necessary. Credit Approval Authority obtains and analyzes updated
customer financial data (e.g. D&B report, credit references, and financial
statements), sales and payment history. Associate reviews any additional
security. Credit Approval Authority determines if current credit line is
adequate or if a change is required. If change is required, limit is reviewed
and approved by appropriate level of management.

Credit limits are determined to ensure that business can be transacted normally
without the customer exceeding their credit limit. Transactions that result in a
breach of the limit will result in a review of order requests by credit
personnel.

The Credit Department reviews past due accounts daily and is responsible for
contacting customers for payment. Collection activity is prioritized by age and
dollar value. Customers may be contacted via phone, email, printed mail and or
fax. Additionally, the Company contracts with third party agencies to assist in
the collection of past due balances. Any portion of the customer balance that is
deemed uncollectable is written off to bad-debt in accordance with the Bad Debt
Policy.

 

 

 

Exhibit B - 4

--------------------------------------------------------------------------------

 

UNITED STATIONERS INC.

Accounts Receivable Deferral and Customer Advance Policy

 

Title:

  

Accounts Receivable Deferral Authorizations for U.S. Entities

  

 

Policy Number:

  

  

CR-02

 

 

 

 

Department:

  

Client Financial Services

  

 

 

 

  

 

 

 

 

 

Date:

  

Updated: September, 2014

  

 

Authorization:

  

  

Chief Financial Officer

 

 

 

 

Purpose:

  

To establish authority for approval of non-standard forms of customer credit or
variances from standard payment terms. Non standard customer credit include
Set-asides, Loans or other forms of Customer advances which require repayment
under certain circumstances

Policy Statement:

There are various ways in which a customer may request and be granted an
extended due date for purchases. In addition, there are various ways in which
monies may be provided to a customer in advance of purchases. Each form of
deferral of accounts receivable or customer advance increases the amount of
credit exposure to the customer and increases the investment in capital required
to support the overall customer relationship. All such credit extensions must be
within a credit line approved pursuant to the Credit Approval Policy for U.S.
entities, Policy No. CR-01.

Non-Standard Payment Terms

Approval to offer a customer payment non-standard payment terms is required in
situations where the due date for all invoices for a given customer will be
beyond the standard payment terms for that business unit. The standard payment
terms for each business unit (excluding MBS Dev) are listed in Attachment A to
this policy. MBS Dev standard payment terms are shown in Attachment B.

Offering non-standard payment terms is strongly discouraged. Due dates beyond a
business unit’s standard payment terms increases the credit risk associated with
a customer relationship and increases the invested capital required to support
the relationship. Invested capital requires a net return above the Company’s
cost of capital in order to create shareholder value.

Please note that each business unit/sales channel has the authority to set its
own approval requirements for offering a customer a discount for paying earlier
(not later) than standard payment terms.

Extra Time

Extra Time refers to the extension of the due date of a single order beyond
Standard Payment Terms. Generally speaking, such requests are only granted in
the following circumstances:

—

Customer account must be in good standing (current aging) and be credit worthy

—

Overall customer relationship is earning an acceptable EBIT and Return on
Invested Capital (ROIC). Extra time for low EBIT and low ROIC accounts is
strongly discouraged.

—

The reason for providing such extra time is to support an inventory investment
buy or large order (truckload of paper, for example) by the customer.

Promotional Dating Programs:

A promotional dating program refers to a business unit wide program offered to
all or a significant subset of the customer base to drive the purchases of a
certain product(s) for a limited time period.

Set Asides

The term “set-aside” refers to the deferral of the due date of a full or partial
month’s billings to be repaid over time with interest.

Exhibit B - 5

--------------------------------------------------------------------------------

 

All set asides must be meet the following criteria:

—

Customer account must be in good standing (current aging) and credit worthy

—

Set-aside must be approved in the month of purchase (or prior)

—

Cannot be used to cure the “past due” status of a customer account. There must
be strategic business reason for the set-aside (such as supporting an
acquisition, funding entry into a new market, funding a new sales person, etc.).

It is strongly suggested that set asides meet the following criteria:

—

Involve a term of two years or less with monthly amortization

—

Includes interest on the deferral.

Generally speaking, approval of a set-aside will require modeling by the
business unit to determine the impact on the ROIC and Economic Profit associated
with a customer relationship.

Prepaid Assets

There are certain forms of customer advances issued either in the form of cash
payments or credits to the customer’s account and usually defined in contract
agreements (sometimes referred to as a Local Partner Rebate Agreements or
“LPR”). Such upfront payments include a “clawback” provision to recover the
funds in the event of non-compliance with terms and results in the payment being
booked as a prepaid asset and taken to expense over time. Such advances
represent a form of credit exposure. If the customer becomes insolvent or the
clawback provisions are invoked before the amounts advanced have been fully
earned, there is risk of a bad debt loss.

Some examples of common forms of customer advances booked as prepaid assets are
as follows:

—

Prebate: Upfront payments of a flat dollar rebate (earned pro-rata over the
specified contract period subject to certain minimum contractual requirements)
or an upfront payment of a volume-based rebate expected to be earned in the
future (such amount is earned based upon sales volume).

—

Conversion Allowance: Upfront amounts paid to convert the customer from
second-call to first call with the Company. Such amounts are earned pro-rata
over the specified contract period subject to certain minimum contractual
requirements.

—

Retention Allowance Upfront amounts paid to a customer in conjunction with a
contract renewal. Such amounts are earned pro-rata over the specified contract
period subject to certain minimum contractual requirements Technology Fund
Upfront amounts paid to a customer to support their acquisition of a technology
platform to drive the revenue growth and improve their profitability. Such
amounts are earned pro-rata over the specified contract period subject to
certain minimum contractual requirements

Generally speaking, approval of a customer-related prepaid asset will require
modeling by the business unit to determine the impact on the ROIC and Economic
Profit associated with a customer relationship

Loans: The advancement of funds to be repaid over time or at a future date,
usually with interest. For variety of reasons (risk, disclosure requirements,
impact on the covenants in the Company’s lending agreements, etc.), loans will
only be done in rare circumstances.

Exhibit B - 6

--------------------------------------------------------------------------------

 

Authorizations:

The following approvals are required based upon the form of accounts receivable
deferral or customer advance (does not include MBS Dev, MBS Dev approval
requirements included in Attachment B):

 

Type of Deferral or Customer Advance

  

Business/ Sales Approval Required

  

Credit Dept. Approval Required

  

Other Approvals Required

Non-Standard Payment Terms

  

SLT member Responsible for Sales Channel (SVP IDC, President On-Line and New
Channels, President ORS Nasco, or President, Lagasse)

  

Treasurer

  

Controller if greater than 60 days

Extra Time

  

For IDC, Region VP or SVP IDC. For all other, President On-Line and New
Channels, President ORS Nasco, or President, Lagasse

  

Sr. Credit Manager if doesn’t require an increase to the approved credit line.
If credit line increase required, it must be approved in accordance with Credit
Approval Policy

  

Controller if greater than 60 days

Promotional Dating Programs

  

SLT member Responsible for Sales Channel (SVP IDC, President On-Line and New
Channels, President ORS Nasco, or President, Lagasse)

  

Overall program must be approved by Treasurer; Each individual customer must
have approved credit line in accordance with credit approval policy;

  

Controller; and

SVP, Merchandising

Set Asides

  

SLT member Responsible for Sales Channel (SVP IDC, President On-Line and New
Channels, President ORS Nasco, or President, Lagasse)

  

Treasurer

  

Controller, if greater than 1 year

Prepaid Assets

  

For Supply/Lagasse, please refer to Customer Rebate Program Policy. For ORS
Nasco, all such amounts must be approved by President ORS Nasco.

  

Sr. Credit Manager if doesn’t require an increase to the approved credit line.
If a credit line increase is required, it must be approved in accordance with
Credit Approval Policy

  

 

Loan

  

SLT member Responsible for Sales Channel (SVP IDC, President On-Line and New
Channels, President ORS Nasco, or President, Lagasse

  

Treasurer

  

Controller, CFO

 

Applicability:

  

This policy applies to United Stationers, Inc. Company and all of its
departments, divisions and wholly owned, majority owned or controlled
subsidiaries in the U.S.

 

 

Interpretation:

  

All questions regarding his policy or its interpretation should be referred the
Treasurer.

 

 

 

 

Exhibit B - 7

--------------------------------------------------------------------------------

 

ATTACHMENT A

Standard Payment Terms

Each business unit has standard payment terms applicable to all orders for
customers of that business unit (unless exceptions are approved pursuant to this
policy):

—

USD (excluding Azerty):

—Discountables 15th prox, Non-Discountables, up to net 20th prox. This means
that payment of the customers statement is due cash in bank by the 15th of the
following month in order to earn applicable discounts , otherwise due by the
20th)

—Net 30 from Date of Invoice (DOI)

—

Azerty Division of USD; Net 30 DOI

—

Lagasse: Net 30 DOI

—

ORS Nasco: 1% 10, net 30 DOI

—

Export terms: Shipment to customer located outside the United States, up to 60
days DOI

—

MBS Dev (see attachment B)

 

 

 

Exhibit B - 8

--------------------------------------------------------------------------------

 

UNITED STATIONERS INC.

Bad Debt Workout and Write-Off Policy

 

Title:

  

Bad Debt Workout and Write-Off Policy for US Entities

  

 

Policy Number:

  

  

CR-03

 

 

 

 

 

 

 

 

 

Department:

  

Client Financial Services

  

 

 

 

  

 

 

 

 

 

 

 

 

 

 

Date:

  

September, 2014

  

 

Authorization:

  

  

Chief Financial Officer

 

 

 

Purpose:

  

This policy outlines the following authorities associated with the workout and
resolution of distressed accounts receivable:

 

—Authority to turn account over to a third-party collection agency or collection
counsel to pursue payment on a past due receivable

 

—Authority to agree to settle a past due receivable for less than the full
amount owed

 

—Authority to write-off a receivable on the Company’s books and records

 

 

Policy:

  

See Attachment A

 

 

Applicability:

  

This policy applies to United Stationers, Inc. Company and all of its
departments, divisions and wholly owned, majority owned or controlled
subsidiaries in the U.S.

 

 

Procedures:

  

See Attachment B

 

 

 

 

Exhibit B - 9

--------------------------------------------------------------------------------

 

Attachment A

United Stationers, Inc.

Bad Debt Workout and Write-Off Policy

Policy Statement

It is the policy of the Client Financial Services Department to use all
reasonable and cost effective efforts to actively pursue obligations to the
Company for goods or services. Despite best efforts, certain customers will be
unable to pay and bad debt losses will be incurred. Given the potential impact
on the financial results of the Company, certain actions regarding accounting
for the impact of distressed receivables or the workout/resolution of such
receivables requires prior authorization. Such actions include but are not
limited to the following:

—

Establishment of specific bad debt reserves

—

Sending an account to a third-party collection agency

—

Settlement of an account for less than the full amount owed

—

Write-off of a receivable on the Company’s books and records

Specific Bad Debt Reserves

Periodically, a specific bad debt reserve will be established against a customer
account where in the judgment of the Senior Credit Manager, there is the
probability that all or portion of a receivable will be uncollectable due to the
inability of the customer to pay for such receivable(s). Please refer to policy
CR-4 for bad debt reserve policy and procedures.

Sending an Account to Third-Party Collection

The Director, Client Financial Services will maintain a list of approved
collection agencies or collection counsel to whom an account may be referred for
collection.

The sending of an account to collection signals the end of an ongoing business
relationship with a customer. An account will not be sent to collection until
all reasonable efforts to collect the receivable internally have been fully
exhausted. No ongoing shipments to a customer may occur once an account has been
sent to collection unless prior balances owed have been paid in full.

The sending of an account to third-party collection requires the following
approvals:

 

Up to $50,000

  

Sr. Debt Recovery Analyst

Up to $500,000

  

Senior Credit Manager

Up to $1,000,000

  

Director, Client Financial Services

Greater than $1,000,000

  

Treasurer

Settlement or Write-Off of Distressed Account

Settlement of a distressed account refers to agreement by an authorized
representative of the Company to accept less than the amount owed as payment in
full for receivables owed. Write-off refers to the actual write-off of a
receivable on the Company’s books and records.

The following approvals are required for the settlement or write-off of a
distressed receivable:

 

Up to $25,000

  

Sr. Credit Managers

Up to $100,000

  

Director, Client Financial Services

Up to $500,000

  

Treasurer

$500,000 or higher

  

Chief Financial Officer

 

 

 

Exhibit B - 10

--------------------------------------------------------------------------------

 

Attachment B

Procedure:

Collection associates monitor customer account agings daily. Accounts with past
due receivables are contacted frequently for payment. Contact can be made via
phone, email, printed mail and/or fax.

If payment has not been made within a reasonable period of time and
communication has deteriorated, the account is placed on “no sales allowed” by
the credit associate assigned to the account. This is communicated to the
customer and sales team. The account ownership is then transferred to the Sr.
Debt Recovery Analyst for evaluation. The Recovery Analyst will evaluate the
account and determine next steps based on known facts relative to non-payment
(e.g. bankruptcy, asset sale of business, etc.) and whether the Company holds
any type of security. If warranted, the Recovery Analyst will attempt to collect
the monies owed either by payment in full or regular partial payments. If a 3rd
party agency or attorney is recommended, Recovery Analyst will forward or will
review and gain approval as outlined in Attachment A of the policy.

Every attempt is made to collect the monies owed the Company. Any recoveries
collected are applied toward the balance owed. If a settlement is negotiated, it
must be reviewed and approved prior to acceptance, in accordance with Attachment
A.

The account is recommended for bad-debt write off if no settlement can be
reached and recovery is unlikely when:

·

The customer’s business enters into an assignment for the benefit of creditors

·

The customer’s business is a Chapter 7 bankruptcy, Chapter 11 liquidation,
Chapter 11 with no approved plan within 6 months of filing, or has defaulted on
Chapter 11 plan

·

The customer’s business has no assets

·

The customer’s assets are insufficient to cover the liabilities to secure
creditors and no security interest is held

·

An attorney or third party collection agency has advised that there will be no
recovery

Upon recommendation for write-off, the credit associate prepares the write-off
form indicating the account information, and write-off amount. If the amount is
greater than $50,000, the associate also writes a brief summary of the account
history and the events leading up to the write-off. The historical summary may
be written at time of referral to Recovery Analyst or at time of formal
write-off.

All write-offs are appropriately reviewed and approved.

Exhibit B - 11